Citation Nr: 0005913	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  93-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to July 
1953.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit sought.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in June 
1991.  The veteran thereafter presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO in February 1993.  The HO confirmed and continued 
the denial of the benefit sought in an 
April 1991 supplemental statement of the case (SSOC).

The Board remanded this case for additional evidentiary 
development in February 1995.  The RO confirmed and continued 
the denial of the benefit sought in a 
June 1996 SSOC.

The Board once again remanded this case to the RO for 
additional evidentiary development in July 1997.  Following 
compliance, the RO confirmed and continued the denial of the 
benefit sought in a September 1999 SSOC.  This case has now 
been returned to the Board for appropriate disposition.


FINDINGS OF FACT

1.  Entitlement to compensation benefits is established for 
anxiety reaction rated as 30 percent disabling, chronic low 
back pain with L5 radiculopathy rated as 20 percent 
disabling, traumatic arthritis of the left hip rated as 10 
percent disabling, paresis of the right upper extremity rated 
as 10 percent disabling, paresis of the right lower extremity 
rated as 10 percent disabling, traumatic diaphragmatic hernia 
rated as zero percent disabling, a scar on the dorsum of the 
left hand rated as zero percent disabling, and subarachnoid 
hemorrhage rated as zero percent disabling.  The veteran's 
has a combined service-connected disability rating of 60 
percent disabling.

2.  All of the veteran's compensable service-connected 
disabilities, to include his secondarily service-connected 
low back pain, arise from a common etiology, i.e. his in-
service motor vehicle accident.

3.  The veteran completed high school and last worked as a 
truck driver; he has not worked since 1984.

4.  The veteran's service-connected disabilities prevent him 
from engaging in substantially gainful employment compatible 
with his training and experience.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of 
service-connected disorders and a total disability rating is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Factual Background

Some of the basic facts in this case are not in dispute and 
may be summarized briefly.  The veteran has completed his 
high school education and barbering school.  He has had 
occupational experience as a mail handler for the United 
States Postal Service, a barber, and a truck driver.  He last 
worked in June 1984.  Service connection is in effect for 
anxiety reaction rated as 30 percent disabling, chronic low 
back pain with L5 radiculopathy rated as 20 percent 
disabling, traumatic arthritis of the left hip rated as 10 
percent disabling, paresis of the right upper extremity rated 
as 10 percent disabling, paresis of the right lower extremity 
rated as 10 percent disabling, traumatic diaphragmatic hernia 
rated as zero percent disabling, a scar on the dorsum of the 
left hand rated as zero percent disabling, and subarachnoid 
hemorrhage rated as zero percent disabling.  His combined 
schedular rating is 60 percent.

In December 1990, the RO sent requests for information to the 
veteran's three former employers.  The letter sent to the 
barbershop where the veteran worked was returned as 
undeliverable.  No response was received from the trucking 
company where the veteran used to be employed.  His third 
employer, the United States Postal Service, indicated that 
they had no record of the veteran ever working for them.

The medical evidence or record includes VA treatment records 
developed between 1989 and 1999 as well as reports of VA 
examinations conducted over the same time period.  In light 
of the issue and ultimate decision in this case, the Board 
will only discuss the more current medical evidence in 
detail.  

The veteran was afforded a VA mental disorders examination in 
May 1995.  He was seen with his spouse during the interview.  
She reported that he had become more and more disoriented 
during the prior two years.  The veteran was oriented, 
however, even when remembering his birthdate, he was slow to 
respond and he had to think for quite a while.  He was also 
very slow when asked to count backwards from 100 by 7s and it 
took a lot of work for him to get to 86.  He also struggled 
to spell the word WORLD backwards.  He was unable to remember 
the name of a single president who has been president since 
1960.  Insight and judgment were fair.  The Axis I diagnoses 
were dementia, somatoform disorder and generalized anxiety 
disorder of mild intensity.  His then current GAF score was 
35, with a highest GAF score in the prior year of 40.  It was 
recommended that the veteran should be seen for 
neuropsychological testing.

The veteran was thereafter afforded a VA alimentary appendage 
examination in June 1995.  On physical examination, the 
veteran was noted to walk with two canes.  The diagnostic 
assessments were: (1) post traumatic and post operative 
osteoarthropathy of the left hip with limited range of 
motion; (2) history of head injury with residual migraine 
headaches, under treatment; (3) history of repair of 
traumatic diaphragmatic hernia, remote, symptomatic; (4) non-
insulin dependent diabetes mellitus, under diet control; (5) 
history of chronic obstructive airways disease in an ex-
smoker; (6) history of hand, thumb and fingers injury, denied 
by the patient at this time, with no abnormal findings at 
that time; and (7) scars of a post surgical left thoracotomy 
and also post surgical left upper thigh without any evidence 
of keloid formation.

In July 1995, the veteran was interviewed for purposes of 
completion of a VA Social Industrial Survey.  He was 
accompanied by his spouse.  The survey reveals, in pertinent 
part, that the veteran complained of the following medical 
problems: severe headaches, right side weakness/paralysis 
(due to 1952 auto accident), left back and leg pain (hip 
surgery 1966), arthritis, pain in both knees, but more severe 
in the left knee, left shoulder, wrist, elbow pain, memory 
difficulties (difficulty in retaining dates, directions, 
forgets directions while driving, and stomach problems.  It 
was noted that it is difficult for the veteran to be 
physically independent.  He ambulates with the use of two 
canes and he needs assistance with putting on his shoes and 
getting in and out of the bathtub.  The interviewer noted 
that the veteran presented in a pleasant, and friendly 
manner.  He was appropriately dressed and easily engaged in 
conversation.  He was alert and oriented, but did seem to 
have difficulty in remembering dates and corresponding 
events.  He maintained good eye contact and seemed very 
relaxed.  He chose to have his spouse remain during the 
interview and she participated appropriately, when asked.  
She was extremely concerned about veteran's memory 
difficulties, for which he is scheduled to receive 
neuropsychiatric testing at the local VA Medical Center 
(VAMC).  She also reported that veteran was very anxious and 
fearful that "bad things" will happen: i.e., car breaking 
down, not getting to a destination, etc.  His spouse was also 
concerned about his "yelling out in pain'' when he attempts 
to engage in physical activities.

The veteran also presented for VA orthopedic examination in 
December 1995.  On examination of the spine, it was noted 
that he had a normal appearing musculature and no obvious 
deformities.  He was able to forward flex about 75 degrees, 
extend approximately 20 degrees, bend the knees to the right 
and left about 30 degrees.  The veteran could come up on the 
toes and heels to take a few steps on both sides.  He 
preferred to use a cane when he walked due to severe left hip 
pain.  His strength was 4-5 out of 5 with hip flexors, 
quadriceps, hamstrings, anterior tibial, extensor hallucis 
longus (EHL), gastropsoleus, peroneals [sic] bilaterally.  
Sensation appeared to be somewhat better on the left than on 
the right with the right decreased in a stocking-glove 
distribution.  Reflexes are two over two with knee jerk and 
ankle jerk on both sides.  It was noted that sensory 
examination was with light touching and pin prick.  Toes were 
downgoing bilaterally.  There was a negative tension signs, 
negative straight leg raise bilaterally.  Spine films showed 
some mild to moderate degenerative changes of the lumbar and 
thoracic spine.  However, there was no significant deformity 
or lithiases.  Examination of the left hip revealed that 
flexion was achieved to 90 degrees, with internal rotation to 
0 degrees and external rotation to approximately 30 degrees, 
all with pain.  X-rays showed that the left hip was status 
post open reduction, internal fixation what was probably a 
proximal femur versus intertrochanteric hip fracture.  The 
plate was still in place.  There was also significant bone on 
bone, presumably posttraumatic arthritis of the left hip.  
The diagnostic impression was severe left hip posttraumatic 
degenerative joint disease.  The examiner noted that there 
were no significant bilateral lower extremity radicular 
symptoms from the back.  Any remaining paresis of the right 
upper and lower extremities would be secondary to the 
veteran's previous left-sided closed head injury.

In January 1998, the veteran was afforded VA mental disorders 
examination by the same examiner that saw him in May of 1995.  
The veteran was accompanied by his spouse.  On mental status 
examination, it was noted that the veteran's grooming and 
hygiene were good.  He laughed easily and appropriately.  His 
speech was, at times, a little disorganized.  During the 
interview, he complained of occasional anxiety and only mild 
depression.  Hallucinations and delusions were absent.  There 
was no evidence of suicidal or homicidal ideation.  The 
examiner noted that the veteran was oriented and his 
concentration was fair.  He complained of problems with his 
memory but this was difficult to evaluate because of his 
performance on neuropsychological testing that indicated that 
he was not trying his best.  However, he probably did have a 
mild memory deficit.  Insight and judgment were also noted to 
be fair.  The veteran's spouse complained about his 
forgetting to turn off lights or even the stove.  The 
veteran, however, did not consider his anxiety disorder to be 
a major factor in his social and industrial adaptability.  He 
believed that his inability to lift or carry things while he 
walks is of greater significance.  The examiner noted that 
the veteran does use two canes when he walks.  Also, he 
seemed to dwell more on his forgetfulness than on his anxiety 
or depression.  Thus, anxiety did not seem to be a major 
reason why he cannot work.  The Axis I diagnoses were 
generalized anxiety disorder of mild intensity and somatoform 
disorder.  The veteran was assigned a GAF score of 50.  The 
examiner noted that he was giving the veteran a higher GAF 
rating than the one assigned in May 1995 in large part 
because of the results from the neuropsychological testing, 
which did not support a diagnosis of dementia.  

The veteran was thereafter afforded a VA joints examination 
in February 1998.  The diagnostic assessments were: (1) 
examination of bilateral upper extremities and joints 
including the hand, thumb and fingers is completely normal; 
(2) examination of the veteran's pelvic area revealed what is 
probably post-traumatic arthritis of the left hip which is 
severe in nature and painful at extreme ranges of motion; x-
rays confirmed placement of a boomerang style plate in the 
proximal aspect of the femur, a result of surgery in 1966 
done by a civilian doctor; AND (3) x-rays of his lumbosacral 
spine and x-rays of his right hip, right shoulder, right hand 
and right knee are all normal; therefore, the examiner felt 
that possibly the only orthopedic service connected injury in 
this patient is the traumatic arthritis related to the 
patient's left hip, which did not seem to be painful enough 
at present to warrant total hip arthroplasty, and that his 
current degree of arthritis was probably related to his 
service-connected crash; otherwise, he had no significant 
orthopedic diagnoses.

Lastly, the veteran was afforded a VA general medical 
examination in November 1998.  He was apparently accompanied 
by his spouse.  At that time, the veteran complained of 
dizziness when he had a change of body position.  He stated 
that he has headaches, chest pain and heartburn at times.  He 
also complained of diarrhea, as well as bowel and urinary 
incontinence.  Neurologically, he complained of constant 
ringing of the ears, as well as numbness of the feet and his 
head.  He had a tingling sensation in his feet.  He also 
complained of pain in the neck, shoulders, low-back pain, 
also wrist pain, and both hips, both knees, both ankles and 
both feet.  On mental examination, the veteran was 
hyperstatic, conscious, coherent, relevant, and very slow at 
responding.  He was able to give the date, year, present name 
but in very slow response.  He hesitated for a long, long 
time before he was able to give the response.  He sometimes 
stopped in the middle of his sentence as if he forgot what he 
was saying.  He needed to have a cue or to be reminded by his 
wife in order to continue his statement.  His posture was 
slightly kyphotic.  He walked with two canes.  

The examiner noted that a CT scan of the head revealed: (1) 
no evidence of acute cerebral infarct, (2) mild perivascular 
ischemic white matter changes, age-related, (3) mild cerebral 
atrophy and (4) sinusitis of both maxillary sinuses and the 
right ethmoid sinus.  A CT scan of the lumbar spine revealed: 
(1) mild disk bulge at the L3-4 and L4-5 intervertebral 
levels, (2) osteoarthritic changes of the facet joints of the 
L3 through S1 vertebral bodies, and (3) mild arteriosclerotic 
vascular calcification of the abdominal aorta.  

The final diagnoses were: (1) mild disk bulge at the L3-4 and 
L4-5 intervertebral levels; (2) non-frozen cold injury of 
both feet; (3) hyperglycemia; (4) mitral and aortic valve 
defects; (5) by history, chronic facial pain, atypical pain; 
(6) hypercholesterolemia; (7) hypertension; (8) mild cerebral 
atrophy confirmed by CT; (9) benign prostatic hypertrophy; 
(10) degenerative joint disease, left and right hip; (11) 
tinea pedis of the feet; (12) onychomycosis of the feet; (13) 
varicose veins, superficial, both feet; (14) hammertoes of 
both feet; (15) partial cataract of both eyes; AND (16) 
sinusitis of both maxillary sinuses and the right ethmoid 
sinus, confirmed by CT.  

The examiner further noted that the veteran was 70 years old 
on examination and that he most likely had experienced a 
cerebrovascular accident (CVA) of which he was unaware.  He 
was seen with a right hemiparesis, walked with the aid of two 
canes and had a positive straight leg test.  He was also 
possibly demented.  He needed help from his spouse.  The 
examiner stated that the veteran was unable to take care of 
himself at all.  The examiner concluded that really at his 
age, and given the veteran's medical condition, it was 
doubtful that the veteran could be at all productive at this 
point.  Finally, the veteran was noted to be unemployable.

Analysis

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is further provided that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. §§ 3.340, 4.16(a) (1999).

In the instant case, the Board observes that the all of the 
veteran's compensable service-connected disabilities, to 
include his secondarily service-connected low back pain, 
arise from a common etiology, i.e. his in-service motor 
vehicle accident.  Therefore, the schedular criteria, 
pursuant to 38 C.F.R. § 4.16 (1999), are met.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1999).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a contemporaneous review of the evidence of record, the 
Board finds that the evidence supports the veteran's claim.  
While there is no doubt that the veteran's age and his 
numerous nonservice-connected disabilities are significant 
contributing impediments to his employability, in the instant 
case, the veteran has met the minimum percentages 
requirements referred to in 38 C.F.R. § 4.16 and the medical 
evidence of record demonstrates that his service-connected 
disability or disabilities render him unemployable.  It 
appears from the record, that the veteran's service-connected 
orthopedic disabilities alone are of such severity as to 
prevent him from engaging in substantially gainful employment 
compatible with his training and experience.  Indeed, his 
recent examination reports show that combined effect of his 
service-connected chronic low back pain with radiculopathy, 
traumatic arthritis of the left hip and paresis of both lower 
extremities causes him to ambulate with two canes and results 
in a positive straight leg test, pain on motion.  Therefore, 
granting the veteran the benefit of any remaining doubt in 
accordance with 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board concludes that the veteran's service-connected 
disabilities render him unemployable.  Consequently, a total 
rating is warranted.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
criteria that govern the payment of monetary awards.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 


